Case: 1:19-cv-04407 Document #: 35 Filed: 08/20/19 Page 1 of 2 PageID #:3845



                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                                                 '\                 vrv                            l0: 08
                                   EASTERN         DrvrsroN                  201t IUG   20   At{


 WHAM-O HOLDING, LTD. and                                  Case   No.: L9-cv-04407
 INTERSPORT CORP. d/b/a WHAM-O,                            Judge Charles P. Kocoras
 Plaintiffs,                                               Magistrate Judge M. David Weisman

 THE PARTNERSHIPS AND LININCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE
 ,,A,,
 Yoshiom Store of Defendants.
                                                                         FH"fuffiT}
                                                                             d/   AUG   20 20lg
                      RESPONSE IN OPPOSITION TO           PLAINTIFF'S          "THOMAS G. BRUTON                .--
                   MorIoN FoR ENTRY oF DEFAULT JuDcMENq*ix'1"s.'-otsrntcr couRT
 MAY IT PLEASE THE COURT:.
                             PRELIMINARY STATEMENT
      1' The defendant's one and only posted hula hoop brand is ,,WEIGHT HOOpe;,,
 which is covered by U.S. Trademark Reg. No.:45 53gg2, valid, subsisting,
                                                                          and in full force
 and effect' NOT "HULA-HOOP" trademark. The defendant got permission
                                                                            to use and sell li
 online.                                                                                ':r ti
                                                                                               f
    2. The brand of item specifics shows: "NoEnname Null". The online 6aelqho*1.,-g'                      .t'


 this'                                                                            --:.* , i$
    3. No sales, no profits through hula hoop.                                    ?';'-              i,


    4' The Plaintiffhas no evidence of partnerships and unincorporated associaiioil. t " jl
    5' The plaintiff and its attorney's fake evidence and perjury to deceive tfre-co*t bVil$l_
                                                                                           =
false testimony image without the important item brand property: ,ilBrand                          ,ti,:,,..
Name:NoEnName_Null"                                                                   :'_1,
                                                                                            '
  6' The plaintiffmislead the court by the financial payment page. The bottom part of " 'ti'
the page is "Payment Received": "Total", "Received,,, ,,payment
                                                                    Method,, all are empty
there, and it means no payment. This will possibly create an illusion
                                                                      ofpayment finished.
      7'    The plaintiffmislead the court by buyers' negative review page,
                                                                             mislead the court
 to create an illusion of bad reputation of the defendant, to create an
                                                                         illusion of negative
 feedback from the nonexistent hula hoop order.
      8' The plaintiffmislead the court by creating the evidence FDF ,,31I yoshiom Store"
by small scale, not 100% scale to make the defendant's image printing
                                                                           trademark unclear
and blurred intentionally.
      9' This is a title translation and generic item matter, not a willful trademark
infringement and counterfeiting lawsuit.
      10. The plaintiffs trademark hula hoop is a generic name in the US and
                                                                                 China.
      I l ' No information in the defendant's hula hoop page confuses
                                                                       the consumers.
      12. The defendant Yoshiom's title "Foam hula hoop.. .." not capital, will   not confuse
the consumers. On Amazon market and other online market websites,                 plaintiff its
                                                                  even the
own hula hoop's titles all preceded by "Wham O" and/or "Original"
                                                                  for the consumers to

                                             Ll2
Case: 1:19-cv-04407 Document #: 35 Filed: 08/20/19 Page 2 of 2 PageID #:3846



  distinguish from other brand or other ordinary hula hoop.
        13' The Plaintiffs coercive monopoly, this is not only trademark law
                                                                                       case. Now no
  hula hoop selling on the AliExpress market.
       14' The Plaintiffand its attorney's extortion and fraud. The plaintiffand
                                                                                        its attorney,s
  having devised or intending the scheme or artifice to
                                                                   defraud by means of false or
  fraudulent pretenses through default judgment or claim
                                                                     high settlement money. The
 jurisdiction again, The Plaintiff's in Hong Kong
                                                      China, AliExpress is based in China, and
  defendant is China too. Court jurisdiction and venue in
                                                               China are more proper than in the
  US' In order to facilitate the litigation and enforcement of legal
                                                                            fraud and robbery, the
 plaintiff's attorney increased the difliculty ofreqponding
                                                               to the complaints and chose to sue
 in the North District Court of Chicago. Cause the small
                                                               seller like the defendant yoishom
 Store absent appearance and default judge. The reason
                                                                 and facts of the impossibility of
 legal response including but not limited to: No attorney
                                                              representation, the trip to the US is
 unaffordable and infeasible. Time limit, Class action
                                                                  unavailable by the hided law
 document of defendant list. The civil case is for US residents,
                                                                     but very unfair to an ordinary
 foreigner no help from anyone like Americans. This is
                                                                   international case, this is the
opportunity and law leaking for the Plaintiff and its attorney
                                                                        to do the crime of fraud,
extortioq threat and perjury legally and successfully.
       All these will greatly and possibly cause default judgment, this is
                                                                              extortion, trap setting
and fraud' The plaintiffand its attorney know this, so
                                                           it chose America court and is use the
inpossible respond to court to reach the goal of extortion
                                                                  and fraud. The foreign ordinary
defendant's situation is much worse than a US defendant
                                                                incarcerated or a US prisoner.
     15'     plaintiffand its attorney's perjury made by the attorney
           The
                                                                      itself to the court, and
to the defendant. Attorney's misleading, disingenuous, and
                                                              deceptive attempt to spin the
conclusions of infringement, also fraud defendant for the
                                                          high settlement money.

    All   above evidences is in the answer.


WHEREFORE, defendant, Yoshiom Store, pray thatthe premises
                                                           considered, This Motion
for Entry of Default Judgment, be denied.



DATED: August 17,2019.                       Respectfully submitted,
                                                  Casey Yan
                                                 Han Yaxin
                                                  Yoshiom store
                                                 Baotianman street No. 29, Tuandong Town,
                                                 Neixiang County, Henan province, pR China
                                                 E-mail: ey anhao @gmail. com
                                                 Phone: 0086 132431 59319




                                               2/2
